ORDER

PER CURIAM.
Lydell Ransom, movant, appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. In the trial court, movant was convicted of burglary and false imprisonment, pursuant to Section 569.160 and Section 565.120 RSMo (1994), and sentenced as a prior offender to a term of twelve years and a concurrent term of one year in the Missouri Department of Corrections. Following an unsuccessful appeal to this court, see State v. Ransom, 971 S.W.2d 319 (Mo. App.1998), movant filed the underlying motion. Movant claims he was denied effective assistance of counsel as guaranteed by the Sixth Amendment of the U.S. Constitution.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).